FILE COPY




             IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

EX PARTE REVAT RENE VARA                                     CAUSE NUMBER WR-75,987-04



                                            ORDER

       The above styled and numbered cause is before this Court on application for writ of

habeas corpus from Applicant’s driving while intoxicated driving while intoxicatedconviction in

Cause No. 1061075-A from the 208th District Court of Harris County.

       The Court is of the opinion that the State's exhibit 2, a videotape, should be

inspected.   Pursuant to TEX. R. APP. P. 34.6(g)(2), the District Clerk of Harris County is

ordered to file the Exhibit with the Clerk of this Court on or before the 4th day of January, 2016.



       IT IS SO ORDERED THIS THE 23RD DAY OF DECEMBER, 2015

                                          PER CURIAM

EN BANC
DO NOT PUBLISH